Citation Nr: 1138069	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  05-02 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This decision denied an increased rating in excess of 30 percent for PTSD.

In a May 2007 decision, the Board granted the Veteran an increased rating of 50 percent for PTSD.  The Veteran appealed the 50 percent rating assigned to the United States Court of Appeals for Veterans Claims (Court).  In February 2009, the Court issued a memorandum decision which remanded the increased rating claim to the Board for further adjudication.  The Court's decision also affirmed the Board's denial of an earlier effective date for the grant of service connection for PTSD.

In a June 2007 rating decision the RO effectuated the Board's grant of an increased rating of 50 percent for PTSD.  The Board notes that the RO assigned an effective of August 21, 2001, which is the effective date service connection was granted, and which is prior to the date of the Veteran's claim for an increased rating.  Because the RO made the 50 percent rating effective from August 21, 2001, the effective date service connection was granted, for purposes of clarity the Board has rephrased the issue as entitlement to a higher initial rating for PTSD.

The Veteran's claim was remanded by the Board in April 2010.


FINDING OF FACT

The Veteran has worked full time for the post office for many years.  His PTSD has resulted in difficulties with his spouse and with his supervisor at work and the Veteran has reported prior suicidal thoughts, but his PTSD has not resulted in obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In October 2003, prior to the rating decision on appeal, the RO sent the Veteran a letter which informed him about the information and evidence not of record that was necessary to substantiate his claim; informed the Veteran about the information and evidence VA would seek to provide, and informed the Veteran about the information and evidence he was expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Because this decision denies the Veteran's claim for an increased rating, no effective dates will be assigned, and any lack of notice with respect to informing the Veteran of the type of evidence necessary to establish effective dates, as discussed by Dingess v. Nicholson, 19 Vet. App. 473 (2006), is non prejudicial to the Veteran.

As to the duty to assist, the Veteran has been afforded VA medical examinations and his VA treatment records have been obtained.  The Veteran has submitted statements and a March 2010 private counselor evaluation in support of his claim.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so.  Neither the Veteran nor his representative has indicated that there is any additional obtainable evidence that should be obtained to substantiate the claim.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Disability due to PTSD is rated under a general set of criteria applicable to psychiatric disabilities found at 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the criteria found at Diagnostic Code 9411, a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance or hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, the Board is aware of the fact that psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, and it is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).  The GAF scale score assigned does not determine the disability rating VA assigns, however, it is one of the medical findings that may be employed in that determination, and it is highly probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability.  VAOPGCPREC 10-95; See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Paraphrasing from the DSM-IV, GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.

A GAF score from 51 to 60 represents moderate symptoms, or moderate difficulty in social or occupational functioning.

A GAF score from 41 to 50 represents serious symptoms (e.g., suicidal ideation, severe ritual obsessions, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF score from 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

A GAF score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

History and Analysis

By rating action in November 2001, the RO granted service connection and assigned a 30 percent rating for PTSD, effective August 21, 2001.  By way of a June 2007 decision, the RO increased the Veteran's rating for PTSD to 50 percent, also effective from August 21, 2001.  The Veteran maintains that he is entitled to a rating of 70 percent or higher.  As explained below, the Board finds that a higher rating for PTSD has not been warranted at any time since the grant of service connection.

A September 2002 VA outpatient note indicates that the Veteran struggled with PTSD symptoms.  The Veteran reported an overall feeling of sadness.  He discussed issues of survivor's guilt.  The Veteran stated he re-experienced symptoms and intrusive thoughts, and occasional nightmares.  He reported avoidance behaviors, and he was isolated at work.  The Veteran also reported hyperarousal, and he was very hypervigilant.  Mental status examination found that the Veteran was neatly groomed, with good eye contact.  His mood was mildly depressed, and he had good memory.  There was no evidence of psychosis, and he denied suicidal or homicidal ideations.  The assessor noted a GAF score of 50 with a parenthetical comment "because he is working [full-time]."

At an October 2002 VA examination, the Veteran reported that he had nightmares two to three times a week, which was less frequent than before.  He continued to have some avoidance of talking or thinking about Vietnam, but did not avoid television programs.  He continued to feel detached and estranged from others and to have a restricted range of affect but had shown some improvement.  For example, he was less socially isolated at work, and was able to share his feelings with his family.  His irritability had been much improved compared with last year.  He had occasional hypervigilant symptoms and an exaggerated startle response.  The Veteran denied any significant problems with depressed mood, suicidal or homicidal ideations, hallucinations, or delusions.

The Veteran reported that he continued to be employed with the post office, worked full-time, and rarely missed work.  He reported some conflict with his managers.  His marriage had improved, but his wife had longstanding resentment due to his history of being isolated and distant.  The Veteran remained distant from his family of origin and denied significant outside friendships.  The examiner noted that the Veteran was able to maintain his own self care and function adequately in his family.  Mental status assessment revealed that the Veteran's thoughts were coherent and logical.  He had no inappropriate behavior, and was fully oriented.  The Veteran had no memory impairment, no abnormal speech, and no obsessive or ritualistic behavior.  He did not suffer from panic attacks.  The examiner noted that the Veteran's mood was euthymic although his affect was very flat and he showed almost no evidence of emotion throughout the interview.  The Veteran had no impaired impulse control, and had not described sleep impairment.  The examiner assigned a GAF score of 60 as the Veteran continued to have moderate symptoms including few friends and some conflicts with his boss and his spouse.

A February 2003 VA follow-up note contained the Veteran's report of continued work related stress issues concerning his supervisors.  The Veteran continued to struggle with PTSD symptoms, and inquired about anger management courses.  The GAF score was 50 because he was working full time.

An April 2003 PTSD therapy note found that the Veteran's mood was depressed and his affect was appropriate for discussion.  The Veteran was oriented, had normal rate of speech, was well groomed, and listened attentively.  The assessment was chronic PTSD with a GAF score of 49 because he was working.  At a June 2003 therapy group, the attending facilitator noted the Veteran's blunted affect.

In November 2003, the Veteran underwent a VA examination.  The Veteran reported nightmares occurring three times a week.  He also reported intrusive memories that occurred approximately 3-5 times a week, which symptoms of apprehension and anxiety.  The Veteran had continued irritability with supervisors at work with sustained tension.  He always felt depressed.  The Veteran denied any suicidal or homicidal plan.  He reported no lost time from work in the previous 12 months.  The Veteran noted that he did not have many friends.  He played softball in the summer, but had no close friendships from that activity.  He enjoyed playing with his grandson.  The Veteran reported some tension in his marriage.

Mental status assessment found that the Veteran was casually but neatly dressed with good hygiene.  He was cooperative and made good eye contact.  His affect appeared decreased in range and intensity through most of the interview, but as he discussed certain problems that caused him anger, he became more intense and appeared angry.  There was occasional tearfulness, and his mood was mildly depressed.  The Veteran had no impairment of thought process, no delusions or hallucinations, suicidal or homicidal plans, and no memory loss or impairment.  The Veteran was completely oriented and had normal speech.  The examiner found no evidence of panic attacks or impaired impulse control.  The Veteran appeared to be mildly depressed and mildly anxious.  The examiner noted that symptoms frequency was moderate and severity was moderate.  The GAF score was 58-59.

A December 2003 VA outpatient record contains the Veteran's report of an increase in work stressors, which had caused more PTSD and depressive symptoms.  The Veteran desired to resume medication therapy.  He admitted to struggling with intrusive thoughts, nightmares, avoidance behaviors including isolating at work and having arguments with co-workers.  The assessor noted that the Veteran reported hyperarousal symptoms and avoidance of crowds.  His GAF score was 50 because he was working full-time.

A January 2004 follow-up noted a slight decrease in avoidance behaviors, but the Veteran continued to struggle with PTSD symptoms.  Otherwise, the Veteran was neatly groomed, had normal speech, was oriented, had good memory, and had no evidence of psychosis.  In March 2004, the Veteran continued to struggle with symptoms, but reported that some were responding to the Bupropion dosing including intrusive thoughts and occasional nightmares.  The Veteran was still struggling with interactions with co-workers.  He continued to report hypervigilance and avoidance of crowds.  A mental status examination found a mildly depressed mood.  Otherwise, he was oriented and had no evidence of psychosis.

In September 2004 the Veteran reported that he felt down, depressed, and hopeless during a depression screen.  Also, the Veteran reported increased stress related to work and family.  A November 2004 outpatient PTSD follow-up contained the Veteran's report of frustration with his current job.  He continued to report hyperarousal symptoms and moderate hypervigilance and avoidance of crowds.  His mood was mildly depressed, and the GAF score was 50.

VA therapy notes dated from August 2005 to June 2007 all indicate that the Veteran was neatly groomed, pleasant, and cooperative.  His speech was normal, his memory was good, and there was no evidence of psychosis.  These records note that the Veteran denied suicidal and homicidal ideation and reveal that the Veteran's judgment and insight were fair.  His mood ranged from mildly depressed to euthymic and at times he was moderately angry.

VA examination in November 2007 notes that the Veteran was working Monday through Friday at the post office.  The Veteran reported nightmares of Vietnam two to three times a week.  The Veteran reported hypervigilance but stated that the symptoms of arousal had not changed significantly in the past several years.  The Veteran thought his PTSD symptoms were worse because he gets angrier now.  Examination revealed the Veteran to have appropriate hygiene.  He was angry most of the interview, his mood was sad, and his affect was blunted.  He was able to communicate effectively with the examiner.  His speech was normal in rate and low in volume.  There were no panic attacks noted or described.  There was great suspiciousness described in others around him, especially in large crowds.  There was no history of delusion, hallucination, illusion, or obsessional rituals noted.  The Veteran's thinking process appeared to be intact and goal directed.  There was no impairment of judgment or abstract thinking.  The Veteran's memory seemed intact and there was no suicidal or homicidal thinking noted.  The examiner thought that the Veteran's anger and irritability had worsened over the past several years, otherwise his PTSD symptoms had remained the same.  The examiner assigned a GAF score of 50 and stated that the Veteran's social interactions were severely impacted by his PTSD.

In October 2008 the Veteran reported past suicidal ideation and complained of worsening depression and insomnia.

In November 2009 the Veteran reported recent suicidal thoughts, but denied current suicidal thoughts.  The Veteran reported feeling overwhelmed by marital and work stressors.  The GAF score was noted to be 65.

The Veteran reported in February 2010 that he had increased avoidance behaviors, especially at work.  The GAF score was 55.  In July 2010 the Veteran again reported increased avoidance behaviors.  The Veteran was neatly groomed, cooperative, and had good eye contact.  Speech was spontaneous and normal in rate and volume.  The Veteran's mood was euthymic and no memory deficits were noted.  The Veteran denied suicidal and homicidal ideation.  His judgment and insight were fair.  

A March 2010 private counselor's assessment notes that the Veteran reported an episode of suicidal thoughts two or three months previously.  There was no evidence of thought disorder, no recent losses, and no homicidal thoughts.  The Veteran was taking medication for depression and medication for sleep.  He stated that he went to social gatherings because of the family, but did not mingle.  He said that he had maybe two friends and that he no longer played ball.

On VA examination in August 2010 The Veteran reported depressed mood and got tearful when speaking of Vietnam.  He reported low interest and that he rarely socializes.  Memory was fair and concentration was fine.  The Veteran felt that he would be better off dead, but denied active suicidal ideation.  The Veteran said that he had few friends and that the hardly went out.  He indicated that he no longer played softball.  He denied suicide attempts and violence.  The Veteran said that he was having a lot of trouble with his boss at work and had to file a discrimination complaint against the post office.  He said that he loved his job and does well, but felt that the boss discriminated against him.  The Veteran reported that he isolates and avoids crowds.  He stated that his marriage was poor.

Examination revealed the Veteran to be clean, neatly groomed, and appropriately dressed.  His speech was unremarkable and his attitude was cooperative, friendly, relaxed and attentive.  His affect was blunted and his mood ranged from hopeless to happy, to depressed.  The Veteran had no inappropriate behavior and no obsessive or ritualistic behavior.  The Veteran did not have panic attacks, homicidal thoughts, or suicidal thoughts.  The Veteran had good impulse control and was able to maintain minimum personal hygiene.  There was no problem with activities of daily living.  Remote and recent memory were normal and immediate memory was mildly impaired.

The PTSD symptoms included markedly diminished interest in significant activities and restricted range of affect.  Also noted were difficulty with sleep, irritability, hypervigilance, and exaggerated startle response.  PTSD symptoms were noted to be anger, depression, work and marital problems, and avoidance of crowds.  The Veteran's PTSD symptoms were noted to be of mild severity.

The examiner reported that the Veteran worked full time at the post office.  He had missed 16 weeks of work in the last year due to shoulder surgery.  The diagnosis was mild PTSD with chronic depression.  A GAF score of 55 was assigned.  The examiner reported that the Veteran had few hobbies, isolates, and avoids social interactions.  He noted that the Veteran's marriage was poor.  He further noted that the Veteran gets angry at work but functions in the workplace.

The examiner opined that there was no reduced reliability and productivity due to the Veteran's PTSD symptoms.  The examiner noted that the Veteran appeared to be functioning adequately in the workplace despite some discord with his supervisor.  He stated that the Veteran is able to maintain his own self care and function adequately in his family although he remained somewhat distant from his wife and has some persistent marital discord.  The examiner reported that the Veteran has limited social or interpersonal relationships and that the active symptoms of PTSD remained about the same as in prior examinations.

It is noted that the Board's inquiry is not necessarily strictly limited to the criteria found in the VA rating schedule.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (recognizing that the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).

In this case the Board finds that ever since the grant of service connection for PTSD the Veteran's PTSD symptoms have been more reflective of a 50 percent rating than of a 70 percent or higher rating.  

The Board notes that the Veteran's GAF scores have ranged from 49 to 65.  GAF scores, ranging from 41 to 50, are consistent with serious symptoms reflecting suicidal ideation, severe obsessional rituals, frequent shoplifting or serious difficulty in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM IV.  The Board, however, notes that the Veteran must be rated on his actual PTSD symptoms, and, as shown above, the Veteran does not experience such severe symptoms.

Although the November 2007 VA examiner stated that the Veteran's PTSD severely impacted the Veteran's social interactions, the fact remains that the Veteran has been fully employed for many years.

Even though the Veteran's PTSD interferes with his marital relationship and with his work relationships, the Veteran remains married and employed.  While the records show some difficulty in establishing and maintain effective work and social relationships, it does not show an inability to establish and maintain such relationships, one of the criteria for a 70 percent rating.  In fact the Veteran's records have shown that the Veteran has not even met many of the criteria for even a 50 percent rating.  He has not been shown to have reduced reliability and productivity, abnormal speech, difficulty understanding complex commands, panic attacks, impaired memory or impaired judgment or insight.  

Although the Veteran mentioned past suicidal thoughts in October 2008, November 2009 and March 2010, each time the Veteran denied current suicidal thoughts.  The records shows that the Veteran usually denied suicidal ideation.  The Board finds that considering the Veteran's overall symptomatology, even with his occasional report of past suicidal thoughts, the Veteran has not ever met the criteria for a rating in excess of 50 percent. 

The treatment records since August 21, 2001 consistently show that the Veteran has been neatly groomed, cooperative, and with good eye contact.  The records show that he has normal speech, normal memory and fair judgment.  The Board finds that the extent of the Veteran's symptoms, which include anxiety, depression, irritability, and isolating are reflective of no higher than a 50 percent rating.  Overall the records show that the Veteran has more nearly met the criteria for a 50 percent rating than a 70 percent rating ever since the grant of service connection.  The greater weight of the evidence shows that the Veteran does not exhibit such symptoms as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.

The Board has considered an extraschedular evaluation for the Veteran's PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) (2011).  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the Veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  The Veteran's PTSD, however, has not resulted in hospitalization or marked interference with employment.  In this case the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Because the Veteran has not met the criteria for a 70 percent rating at any time since the grant of service connection, he is not entitled to a higher "staged" rating due to significant change in the level of disability.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim and that an initial rating in excess of 50 percent for PTSD is not warranted.


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is denied



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


